UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

UNITED STATES OF AMERICA CASE NO. 2:07-CR-20013-(01)

VERSUS JUDGE JAMES D. CAIN, JR.
PABLO M. RAMOS-BARRERA MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons provided in the Report and Recommendation [doc. 302] of the
Magistrate Judge previously filed herein, and after an independent review of the record, a
de novo determination of the issues, and consideration of the objections filed herein, and
having determined that the findings are correct under applicable law;

IT IS ORDERED that the motion for writ of coram nobis [doc. 300] be
DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

THUS DONE AND SIGNED in C

 
 

 

UNITED STATES DISTRICT JUDGE
